Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 8-13 are new. Claims 1-13 are pending and under examination.  

Priority
The instant application is a continuation of 16/474,213 filed on 6/27/2019, which is a national stage application of PCT/JP2017/046697 filed on 12/26/2017, which claims priority from JP2016-256702 filed on 12/28/2016. 

Information Disclosure Statements
The information disclosure statements filed on 4/29/2021, 3/28/2022, 9/6/2022, 9/13/2022, 10/4/2022, and 12/12/2022 have been considered.  

Objection to Title
	The title “Patch” is not descriptive of the invention.  The examiner suggest amending the title to “Patch with DMSO in Adhesive Layer” or any descriptive title that applicant best feels captures the invention with brevity.  

Claim Objections
	Claim 4 is objected to as there is no need for “further comprises at least one adhesive” as an adhesive is already introduced in claim 1, on which claim 4 depends.  Applicant may delete the word “further” from this claim.  
Claim 4 is objected to for the recitation of “selected from….and…” as this is not the Markush language of “selected from the group consisting of…. and…” for a group of options.  Applicant may amend to use the language of “selected from ….. or….” or amend the claim to have the Markush format of “adhesive selected from the group consisting of ….and…”.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hatanaka US 2015/0202171 and Vedula US 20040092696.  
Hatanaka teaches a patch with a support layer and an adhesive layer wherein the adhesive layer comprises diclofenac sodium, dimethylsulfoxide and citric acid (claim 1 of Hatanaka).  Hatanaka teaches rubber, acrylic and silicone adhesives in the adhesive layer (paragraph 37).  Hatanaka teaches the adhesive layer formed on the surface of the support (backing) layer (paragraph 26).  Hatanaka teaches diclofenac sodium as an NSAID drug (paragraph 28).  Hatanaka teaches styrene-isoprene-styrene block copolymer for the adhesive layer (paragraphs 11 and 38).  Hatanaka teaches a support layer that is fabric (paragraph 47).  Hatanaka teaches diclofenac sodium is an analgesic (paragraph 28).  Hatanaka teaches a content of DMSO of 1 to 15% by mass or 3 to 10% by mass (paragraph 31).  Hatanaka teaches support layers including a polyurethane (paragraph 47). 
Hatanaka does not teach the water vapor transmission rate of the backing layer that is 400 g/m2*24 hours or more.  
Vedula teaches a thermoplastic polyether polyurethane having high moisture vapor transmission and high melting point that are useful for many materials including fabric coatings for breathable garments (abstract).  The TPU polymer has a moisture vapor transmission rate of greater than 4500 g/m2 day (paragraph 34).  Vedula teaches breathable fabric that is non-woven or woven (paragraph 37).  Paragraph 37 recognizes addition of adhesive layers.  
One of ordinary skill in the art at the instant time of filing would have been able to provide a fabric backing/support layer to a transdermal patch/dressing having moisture/water vapor transmission rates of over 4500 g/m2* 24 hrs with a reasonable expectation of success based on the teachings of the prior art, which provide for patches/dressings that can transdermally deliver an active ingredient and patches that are applied to the skin that have a backing/support layer made of fabric.  In regards to overlapping ranges provided by the prior art, there is a reasonable expectation of success that one of ordinary skill in the art would work within the range provided by Vedula and provide instantly claimed patches with better breathability and higher melting point, which would help with heat stability (MPEP 2144.05).  Hatanaka provides that diclofenac sodium is an NSAID, and thus, other NSAIDs would be considered for such formulations.  In regards to the concentrations of DMSO after 24 hours of wear, since the prior art teaches initial concentration ranges of DMSO overlapping or within ranges of the instant claims that also include concentrations that instant claims say to be present after 24 hours, the prior art reads on these limitations.  

Claims 1-5 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Fuhrherr US 20130211351 and Vedula US 20040092696.  
	Fuhrherr teaches a pharmaceutical patch for transdermal administration of (1r,4r)-6′-fluro-N,N-dimethyl-4-phenyl-4′,9′-dihydro-3′H-spiro[cyclohexane-1,1′-pyrano[3,4-b]indol]-4-amine or a physiologically acceptable salt thereof that has a surface layer (backing layer), an adhesive layer and a removable protective layer (abstract).  Fuhrherr teaches adhesive layers with adhesives including polyacrylate based pressure sensitive adhesives, styrenic rubber based pressure sensitive adhesives and polysilicone based adhesives (claim 5 of Fuhrherr).  Fuhrherr teaches DuroTak 87-6911 (a styrene-isoprene-styrene) (paragraph 405) that provides low amounts of impurities (paragraph 408).  Fuhrherr teaches DMSO with API that is combined with adhesive (drug-in-adhesive) (example 4 and example 12). Fuhrherr teaches percutaneous penetration enhancers (permeation component) including DMSO (paragraphs 114-115).  Fuhrherr teaches permeation component (of which DMSO is exemplified in examples) in amounts of 1 to 20 wt% or 2.5 to 17.5 wt% (paragraph 112).  Fuhrherr teaches the surface layer can be any backing layer for patches and provides polyurethanes, polyether block amides and other materials (paragraphs 132-134). 
	Fuhrherr does not teach the water vapor transmission rate of the backing layer that is 400 g/m2*24 hours or more.  
Vedula teaches a thermoplastic polyether polyurethane having high moisture vapor transmission and high melting point that are useful for many materials including fabric coatings for breathable garments (abstract).  The TPU polymer has a moisture vapor transmission rate of greater than 4500 g/m2 day (paragraph 34).  Vedula teaches breathable fabric that is non-woven or woven (paragraph 37).  Paragraph 37 recognizes addition of adhesive layers.  
One of ordinary skill in the art at the instant time of filing would have been able to provide a fabric backing/support layer to a transdermal patch/dressing having moisture/water vapor transmission rates of over 4500 g/m2* 24 hrs with a reasonable expectation of success based on the teachings of the prior art, which provide for patches/dressings that can transdermally deliver an active ingredient and patches that are applied to the skin that have a backing/support layer.  In regards to overlapping ranges provided by the prior art, there is a reasonable expectation of success that one of ordinary skill in the art would work within the range provided by Vedula and provide instantly claimed patches with better breathability for skin  and higher melting point, which would help with heat stability (MPEP 2144.05).  In regards to the concentrations of DMSO after 24 hours of wear, since the prior art teaches initial concentration ranges of DMSO overlapping or within ranges of the instant claims that also include concentrations that instant claims say to be present after 24 hours, the prior art reads on these limitations.  

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9308187 (US PGPub US 2015/0202171) in view of Muta US 2006/0093656.  
Hatanaka teaches a patch with a support layer and an adhesive layer wherein the adhesive layer comprises diclofenac sodium, dimethylsulfoxide and citric acid (claim 1 of Hatanaka and other claims).  Hatanaka teaches rubber, acrylic and silicone adhesives in the adhesive layer (paragraph 37).  Hatanaka teaches the adhesive layer formed on the surface of the support (backing) layer (paragraph 26).  Hatanaka teaches diclofenac sodium as an NSAID drug (paragraph 28).  Hatanaka teaches styrene-isoprene-styrene block copolymer for the adhesive layer (paragraphs 11 and 38).  
Hatanaka does not teach the water vapor transmission rate of the backing layer that is 400 g/m2*24 hours or more.  
Vedula teaches a thermoplastic polyether polyurethane having high moisture vapor transmission and high melting point that are useful for many materials including fabric coatings for breathable garments (abstract).  The TPU polymer has a moisture vapor transmission rate of greater than 4500 g/m2 day (paragraph 34).  Vedula teaches breathable fabric that is non-woven or woven (paragraph 37).  
One of ordinary skill in the art at the instant time of filing would have been able to provide a fabric backing/support layer to a transdermal patch/dressing having moisture/water vapor transmission rates of over 4500 g/m2* 24 hrs with a reasonable expectation of success based on the teachings of the prior art, which provide for patches/dressings that can transdermally deliver an active ingredient and patches that are applied to the skin that have a backing/support layer made of fabric.  In regards to overlapping ranges provided by the prior art, there is a reasonable expectation of success that one of ordinary skill in the art would work within the range provided by Vedula and provide instantly claimed patches with better breathability and higher melting point, which would help with heat stability (MPEP 2144.05).  Hatanaka provides that diclofenac sodium is an NSAID, and thus, other NSAIDs would be considered for such formulations.  In regards to the concentrations of DMSO after 24 hours of wear, since the prior art teaches initial concentration ranges of DMSO overlapping or within ranges of the instant claims that also include concentrations that instant claims say to be present after 24 hours, the prior art reads on these limitations.  
Thus, the claims of the instant application are obviated over the claims of US 9308187 in view of Vedula.  

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11020356 in view of Hatanaka US 2015/0202171.  Both the instant and claims of patent ‘356 provide for the same patch formulations with adhesive layer with drug, DMSO and adhesive, and backing layer except for the amounts of DMSO.  
Hatanaka teaches a patch with adhesive layer having drug (including indomethacin, diclofenac sodium etc), DMSO and adhesive (abstract and claims of Hatanaka).  Hatanaka teaches a content of DMSO of 1 to 15% by mass or 3 to 10% by mass (paragraph 31).
	One of ordinary skill in the art would have used such concentrations of DMSO and obtained the same amounts after 24 hours of wear of the patch by the claims of ‘356 combined with teachings of Hatanaka.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK V STEVENS/
Examiner, Art Unit 1613